
	
		I
		111th CONGRESS
		1st Session
		H. R. 2321
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. Brady of Texas
			 (for himself, Mrs. Blackburn,
			 Mr. Boustany,
			 Ms. Ginny Brown-Waite of Florida,
			 Ms. Fallin,
			 Mr. Gingrey of Georgia,
			 Mr. Hensarling,
			 Mr. Herger,
			 Mr. Sam Johnson of Texas,
			 Mr. Lamborn,
			 Mrs. Lummis,
			 Mr. Marchant,
			 Mr. McClintock,
			 Mr. Olson,
			 Mr. Pence,
			 Mr. Pitts,
			 Mrs. Schmidt,
			 Mr. Shadegg, and
			 Mr. Shimkus) introduced the following
			 bill; which was referred to the Committee
			 on Rules
		
		A BILL
		To continue the application of certain procedures in the
		  House of Representatives applicable to Medicare funding legislation, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Warning Act of
			 2009.
		2.Continued application
			 of Medicare-related provisionSection 803 of the Medicare Prescription Drug, Improvement, and Modernization
			 Act of 2003 (Public Law 108–173) shall apply during the remainder of the One
			 Hundred and Eleventh Congress (notwithstanding section 3(e) of House Resolution
			 5 of the One Hundred Eleventh Congress, as adopted on January 6, 2009).
		
